        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 1 of 46




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Itasca Images, LLC, and                            Case No. 21-cv-287 (JRT/DTS)
Tony Webster,

                                Plaintiffs,        MEMORANDUM OF LAW
                                                 IN SUPPORT OF PLAINTIFFS’
v.                                                   MOTION TO COMPEL

Shutterstock, Inc., et al.,
                                                        (Redacted Version)
                              Defendants.


                                     INTRODUCTION

       Plaintiffs Itasca Images, LLC and Tony Webster (“Plaintiffs”) submit this

memorandum of law in support of their motion to compel production of documents and

answers to interrogatories from Defendant Shutterstock, Inc. (“Shutterstock”).

       This motion is the culmination of six months of Shutterstock’s gamesmanship.

Shutterstock has been exceptionally uncooperative with the discovery process by claiming

that documents which obviously exist do not, by refusing to produce directly relevant

material, by making incomplete or provably false statements under penalty of perjury, and

by feigning burden and irrelevance at every juncture.

      Plaintiffs also recently uncovered evidence showing Shutterstock advanced false

statements about one of the most material facts of this case. Shutterstock’s top in-house

intellectual property attorney, who signed their interrogatories, has suddenly departed the

company.
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 2 of 46




       As of today, the discovery window is 46% over and Shutterstock has produced only

eight pages in response to Plaintiffs’ requests for production served 103 days ago.

Shutterstock sought and received an aggressive fact-discovery timeline and is downing the

ball to avoid producing relevant information showing that they have no defenses, and that

Plaintiffs’ case is exactly as serious as they said it was. Because of the legal and factual

complexity of this case, some background is useful for understanding the present motion.

A.     Summary of the case

       Shutterstock sells stock photography to everyone from bloggers to corporate

advertisers to Hollywood movie studios. (Complaint, generally.) Plaintiff Itasca Images,

LLC is a photography studio, and its principal is Plaintiff Tony Webster, who created 112

photographs, most of which are artistic nature scenes from Northern Minnesota (the

“Photographs”). (Id.) All of these 112 images were originally published by Plaintiffs with

visual copyright notices stating “© All Rights Reserved” (with “Tony Webster” and the

year adjacent to it) and with copyright notices embedded within the metadata, “Copyright

© 20[18/19/20] Tony Webster. All rights reserved” (E.g., Webster Decl. Exs. 7–8), and all

were timely registered with the U.S. Copyright Office. (Complaint Ex. B.)

       Plaintiffs allege Shutterstock without authorization copied these photographs into

their stock photography collection, displayed the photographs on their website, stripped

and falsified copyright management information (“CMI”), offered the photographs for sale,

distributed them to third-parties including distribution partners and resellers, and used them

in Shutterstock advertising, and distributed manipulated versions of the photographs for



                                              2
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 3 of 46




use by marketers—all giving rise to claims for direct, vicarious, and contributory copyright

infringement and copyright management information violations. (Complaint, generally.)

         Shutterstock has pleaded 17 affirmative defenses, including the contention that

Shutterstock is a “passive platform” with no liability under the Digital Millennium

Copyright Act’s 17 U.S.C. § 512(c) safe harbor.

B.       Shutterstock’s business model forecloses on a DMCA safe harbor defense, and
         Plaintiffs are entitled to discovery relevant to that defense

         Plaintiffs intend to seek summary judgment that Shutterstock is not entitled to the

DMCA safe harbor. Plaintiffs intend to show in that motion that the safe harbor does not

apply to Shutterstock’s business model, and that even if Shutterstock was at one point

entitled to the safe harbor, they lost it because they had ‘red flag’ and actual knowledge of

infringement and failed to expeditiously cease infringement when they continued

displaying and distributing the photographs for well over a year after notice. Shutterstock

has recently come up with a new defense:                                  resulted in Shutterstock

continuing to display images long after they should have been taken down.

         (1)     Shutterstock’s detailed control over the imagery they sell shows
                 Shutterstock’s infringement is not “at the direction of the user”

         Shutterstock describes their business model as: “We source high-quality content

from contributors, and license that content to customers worldwide.” (ECF 32-19.)

Shutterstock recruits photographers to become Shutterstock Contributors, and Shutterstock

“verifies” and “approves” those Contributors.1 In this case, Shutterstock claims to have


1
    Shutterstock’s 2018 Annual Report, https://investor.shutterstock.com/static-files/8b795c10-8df0-
       403b-811d-1f39f8f34393, p. 7 (last visited Aug. 19, 2021); Shutterstock’s S-1 filing,
                                                  3
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 4 of 46




sourced the Photographs in suit from Shutterstock Contributors in Russia and Bangladesh.

Shutterstock makes recommendations of the types of photography Shutterstock wants their

Contributors to produce for them.2 Shutterstock doesn’t accept just any photographs from

their Contributors, as the “quality of [Shutterstock’s] content offerings are critical to

[Shutterstock’s] success”.3

       Shutterstock has suggested this curation is limited to intellectual property review; it

is not. Shutterstock sets aesthetic and quality standards for the imagery they accept,

rejecting images for having poor lighting,4 being out of focus or blurry,5

“unflattering/awkward camera angles” or other poor composition,6 or having limited

commercial value.7 “Shutterstock has high standards and only accepts a portion of the

images submitted to be included in our collection”.8



      https://www.sec.gov/Archives/edgar/data/0001549346/000104746912005905/a2209364zs-
      1.htm (last visited Aug. 19, 2021).
2
  See, e.g., Webster Decl. Ex. 24, 26; “Why Were My Images Rejected and What Should I Upload?”
      https:// www.shutterstock.com/blog/why-were-my-images-rejected-and-what-should-i-upload
      (last visited Aug. 19, 2021); “Known Image Restrictions - Places and Landmarks - North and
      South America,” https://support.submit.shutterstock.com/s/article/Known-Image-Restrictions-
      Places-and-Landmarks-North-and-South-America?language=en_US (last visited Aug. 19,
      2021); “Known Image Restrictions - Objects and Subjects,” https://support.submit.shutterstock
      .com/s/article/Known-Image-Restrictions-Objects-and-Subjects?language=en_US (last visited
      Aug. 19, 2021).
3
  Shutterstock’s 2019 Annual Report and SEC 10-K filing, https://investor.shutterstock.com/static-
      files/5b86dd52-acfb-4601-87cd-5bf7a640608f, p. 21 (last visited Aug. 19, 2021).
4
  “Why Photos Get Rejected For Poor Lighting,” https://www.shutterstock.com/blog/why-photos-get-
      rejected-for-poor-lighting (last visited Aug. 19, 2021).
5
  “Why was my content rejected for Focus?” https://support.submit.shutterstock.com/s/article/Why-
      was-my-content-rejected-for-Focus?language=en_US (last visited Aug. 19, 2021).
6
   “Angles and Lines: How to Avoid a ‘Composition’ Rejection” https://www.shutterstock.com/
      blog/rejection-reason-composition (last visited Aug. 19, 2021).
7
   “Why Images Are Rejected For Limited Commercial Value,” https://www.shutterstock.com/
      blog/why-images-are-rejected-for-limited-commercial-value (last visited Aug. 19, 2021).
8
   “Rejection Reasons,” https://www.shutterstock.com/blog/rejection-reasons (last visited Aug. 19,
      2021).
                                                4
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 5 of 46




       One of Shutterstock’s most common rejection reason is “composition,” which

Shutterstock describes as “one of our more subjective rejection reasons.” (Webster Decl.

Ex. 23 at 23:29 (Tr. at Ex. 24, p. 9).) A composition rejection is genteel way of saying ugly

or weird.9 Shutterstock rejects images that conflict with their brand image or business

ventures, such as photographs depicting burning flags or monkeys in offices,10 and

photographs from red-carpet events where Shutterstock hires other photographers.11

       When a Shutterstock Contributor uploads imagery to the Shutterstock Contributor

website, those images are placed into a review queue. (Complaint ¶ 93.) Those images are

not copied and displayed on Shutterstock’s website until after Shutterstock reviews and

approves them. (ECF 33-3 (Shutterstock’s response to Request for Admission No. 19).)

Because Shutterstock wants to maintain a collection of “world-class content”,12 the

imagery Shutterstock sources from their Contributors must “meet the quality standards that

we have set” (Webster Decl. Ex. 23 at 00:26 (Tr. at Ex. 24, p. 1)) and is therefore “reviewed

by [Shutterstock’s] curators[13], which results in an exceptional collection for marketing

agencies, media organizations and businesses to create distinctive work and tell their




9
   “Why was my content rejected for Composition?” https://support.submit.shutterstock.com/
      s/article/Why-was-my-content-rejected-for-Composition?language=en_US (last visited Aug.
      19, 2021).
10
   Objects and Subjects, supra.
11
   “Why was my content rejected for Press Credentials?” https://support.submit.shutterstock.com/
      s/article/Why-was-my-content-rejected-for-Press-Credentials?language=en_US (last visited
      Aug. 19, 2021) (“We are unable to accept content from these events because they are fully
      covered by Shutterstock’s Editorial production and contributor teams.”
12
   Shutterstock’s 2020 Annual Report and SEC 10-K filing, https://investor.shutterstock.com/static-
      files/471ed1a5-fae2-4d3b-a7c2-6fa7e1fa2982 (last visited Aug. 19, 2021).
13
   The Court should note that “curators” is Shutterstock’s term, not Plaintiffs’ term.
                                                5
         CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 6 of 46




stories”.14 Shutterstock’s admitted curation is purposeful: “All of the photos have to be

evaluated because everything has to be cleared for our marketplace. Our customers have

expectations as to the content quality that they’re looking for when it comes to the images

in our collection. So we need to make sure that we keep that quality up to par, up on point.

So we do this by reviewing the images that get submitted to us.” (Webster Decl. Ex. 23 at

00:26 (Tr. at Ex. 24, p. 1).)

       Shutterstock claims all the images they obtain from Shutterstock Contributors as

their own, calling it “our content,”15 placing Shutterstock’s logo watermark over the images

(Complaint ¶ 4), and Shutterstock adds their own copyright notices in the metadata of the

images (Webster Decl. ¶ 10 (“Copyright (c) 2020 Shutterstock. No use without

permission.”)).

       Though Shutterstock refers to itself as a “marketplace,” Shutterstock Contributors

don’t set the pricing: Shutterstock does, giving the Contributor a small cut, sometimes as

low as 15% and never more than 40%.16 Shutterstock’s control goes even further: they

require their Contributors to get Shutterstock’s written consent before pursuing any

infringement remedies, declaring they have the “right and authority to take such reasonable

steps to protect Shutterstock’s rights in the [c]ontent.” (Webster Decl. Ex. 33 at 19:06 (Tr.

at Ex. 34, p. 9) and Ex. 35 (last visited July 20, 2021; Shutterstock has since removed the



14
   Press Release: “Shutterstock's Collection Exceeds 50 Million Images,” https://www.prnewswire.
      com/news-releases/shutterstocks-collection-exceeds-50-million-images-300047017.html (last
      visited Aug. 20, 2021).
15
   S-1, supra.
16
   Shutterstock Contributor Earnings, https://submit.shutterstock.com/payouts (last visited Aug. 19,
      2021).
                                                 6
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 7 of 46




video from public access.) And when Shutterstock grants their customers and business

partners licenses to imagery, it is Shutterstock who is the licensor and counterparty to the

agreement with Shutterstock’s customer-licensees, not the Contributor. (ECF 32-17.) In

fact, the Contributor can’t even find out who Shutterstock has licensed the work they

created to.

          Shutterstock is no passive platform. Shutterstock actively selects and curates17 the

works it displays and distributes, with enormous control, thereby precluding the DMCA

safe harbor defense raised by its answer.

          (2)    Shutterstock is a hotbed for stolen photography and using the DMCA
                 safe harbor to insulate their entire business

          When Shutterstock onboarded new Contributors in the past, Shutterstock required

them to submit to an application process with a detailed portfolio review, a requirement for

submission of a government-issued photo ID, and in some cases the submission of

references for foreign contributors. (Webster Decl. Exs. 1–4, 16.) Shutterstock’s founder

and Executive Chairman publicly commented about their sourcing of stolen photographs

years ago, noting “We need to be able to have some sort of document with their [the

Contributor’s] name on it.” (Webster Decl. Ex. 2, p. 5.) Shutterstock’s former in-house

counsel Sejal Patel stated that Shutterstock checked IDs “because we wanted to verify that

the people who are giving us content were real people, and, you know, to deter fraud and

things like that.” (Webster Decl. Ex. 19 at 08:35 (Tr. at Ex. 20, p. 5.)




17
     Admitted by Shutterstock; denied by Shutterstock’s counsel.
                                                   7
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 8 of 46




          But recently, Shutterstock removed those guard rails while globally expanding their

business. Shutterstock “streamlined” the process for their Contributors to upload imagery,

and the ID check process disappeared from Shutterstock’s website (Id.; 2018 Annual

Report, supra; and Webster Decl. Ex. 16). Perhaps unsurprisingly, Shutterstock quickly

developed a reputation expressed even in Shutterstock’s own online forums18 of being a

hotbed for stolen artwork as reports of mass copyright infringement started to roll in:

“[Shutterstock] is turning into a pirate site / black market free-for-all.” (Webster Decl. Ex.

17, p. 33).

          (3)     Even if Shutterstock was eligible for the DMCA safe harbor at one point,
                  the facts of this case show extreme willfulness as Shutterstock refused to
                  act on red flag and actual knowledge for well over a year

          Shutterstock contends that 111 of 112 of the photographs in suit were sourced from

a Shutterstock Contributor in Russia (ECF 18), who may be using a fake name (Webster

Decl. ¶ 27). This Shutterstock Contributor appears to have been using at least two

Shutterstock Contributor accounts. One account was under both the names “The Perfect”

and “PhotoElite” and Shutterstock assigned them Contributor ID number 173231604

(“Contributor The Perfect”). (ECF 33-3 (Request for Admission No. 23.)) About a year

before Plaintiffs were ever aware of this infringement, Shutterstock on



                                                                                          . (ECF 36

(Interrogatory No. 3).) Shutterstock stated that


18
     A Shutterstock employee “[m]onitor[s] [the] forum daily to report any urgent issues or topics being
         discussed.” (Webster Decl. Ex. 15, p. 1.)
                                                    8
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 9 of 46




                                (Id.), and admitted the account of Contributor The Perfect

was terminated by Shutterstock in 2019 (ECF 33-3 (Request for Admission No. 12)).

Another account was under the name “Perfect Photo,” which Shutterstock assigned

Contributor ID Number 173418454 (“Contributor Perfect Photo”). (ECF 33-3 (Request for

Admission No. 22.) Shutterstock stated that




                                                     ” (ECF 36.) Shutterstock admitted that

in 2019 they also terminated Contributor Perfect Photo. (ECF 33-3 (Request for Admission

No. 10).)

       But despite Shutterstock disabling and terminating the accounts of these

Shutterstock Contributors in                              because of

Shutterstock continued to display, distribute, and offer for sale seemingly all the

photographs Shutterstock sourced from those Contributors, including 111 of the

Photographs in suit. In fact, Plaintiffs didn’t even know about Shutterstock’s infringement

of these images until 2020. (Complaint ¶ 6, 123.)

       On March 2, 2020, Plaintiffs sent a cease-and-desist letter via Certified Mail to

Shutterstock’s corporate office address, to Shutterstock’s top in-house intellectual property

lawyer Sejal Patel (Richbourg), and to Shutterstock’s registered agent Corporation Service

Company (“CSC”) in both Minnesota and Delaware (the “March 2020 Letter”). (ECF 32-

1 to 32-4.) Attorney Patel served as Shutterstock’s DMCA designated agent according to

both Shutterstock’s website and Shutterstock’s filings with the U.S. Copyright Office.

                                              9
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 10 of 46




(ECF 32-11.) But Shutterstock continued to display, offer to sell, and distribute those 111

Photographs. (Complaint ¶¶ 6, 481 & Exs. E–Q.)

       On September 14, 2020, Plaintiffs sent another letter to these same four recipients,

with a copy via email on September 17, 2020. (ECF 32-6 to 32-10; ECF 32-15.) But

Shutterstock still continued to distribute those 111 Photographs, and they were online when

this lawsuit was filed in February 2021. (Complaint ¶¶ 6, 481 & Exs. E–Q.) Separately, in

December 2020, Plaintiffs promptly sent yet another cease-and-desist letter after finding

Shutterstock was infringing another photograph belonging to Plaintiffs. (Complaint ¶ 433–

480, ECF 33-3.) Shutterstock did nothing: all the photographs Shutterstock sourced from

this Shutterstock Contributor (“Hane Street” in Bangladesh) remained displayed on

Shutterstock’s website. (Complaint ¶¶ 433–480.)

C.     The harm as a result of Shutterstock’s infringement continues to this day

       Shutterstock’s years-long infringement is still harming Plaintiffs to this day.

Searches for Plaintiffs’ photographs online are still being directed to Shutterstock’s

website, and Shutterstock is running advertisements offering to sell those images as of the

past week. (E.g., Webster Decl. Ex. 9.) And some of the photographs in suit were, at least

as of earlier this month, still online at Shutterstock’s resellers and partners. (E.g., Webster

Decl. Ex. 12.)

                                       ARGUMENT

I.     Rule 26’s liberal discovery standard

       Under Rule 26, a party may obtain discovery regarding any nonprivileged matter

that is relevant and proportional. Once the party seeking the discovery “has made a

                                              10
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 11 of 46




threshold showing of relevance, the burden shifts to the party resisting discovery to show

specific facts demonstrating that the discovery is not relevant, or how it is overly broad,

burdensome, or oppressive.” In re: RFC and ResCap Liquidating Trust Litigation, No. 13-

CV-3451 (SRN/JJK/HB), 2015 WL 12778780, at *3 (D. Minn. June 8, 2015). The

discovery rules are given broad, liberal interpretation. Edgar v. Finley, 312 F.2d 533, 535

(8th Cir. 1963). Relevancy in the discovery context is extremely broad, and a court must

consider a discovery request relevant unless the information sought has no bearing upon

the subject matter. Mead Corp. v. Riverwood Natural Res. Corp., 145 F.R.D. 512, 522 (D.

Minn. 1992).

II.    Specific objections required; general allegations of undue burden are
       insufficient

       The party opposing discovery bears the burden of showing that the discovery

request is overly broad and burdensome by alleging facts demonstrating the extent and

nature of the burden imposed by preparation of a proper response. Mead Corp., 145 F.R.D.

at 515-16; see also Wagner v. Dryvit Systems, Inc., 208 F.R.D. 606, 610 (D. Neb. 2001).

       In raising an objection to an interrogatory, the objecting party has the burden to

demonstrate “that the information sought is not reasonably available to it.” Lindholm, 2016

WL 452315, at *5. When answering interrogatories, a party has an obligation to make

efforts to obtain the desired information. See id. “If the answering party lacks necessary

information to make a full, fair and specific answer to an interrogatory, it should so state

under oath and should set forth in detail the efforts made to obtain the information.” Id.




                                             11
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 12 of 46




       A general assertion of undue burden is not sufficient to resist producing requested

documents. See Continental Ill. Nat’l Bank & Trust Co. of Chicago v. Caton, 136 F.R.D.

682, 684-85 (D. Kan. 1991). “A party claiming undue burden . . . ordinarily has far better

information—perhaps the only information—with respect to that part of the

determination.” Fed. R. Civ. P. 26, advisory committee's note to 2015 amendment. A party

opposing discovery of electronically stored information “must show that the information

is not reasonably accessible because of undue burden or cost.” Fed. R. Civ. P. 26(b)(2)(B).

III.   Proportionality

       Shutterstock’s exposure in this action is significant. This action currently involves

112 timely registered photographs. (Complaint Ex. A.) The law provides minimum

statutory damages of $750 per work infringed and a maximum of $150,000 per work

infringed if willfulness is shown. 17 U.S.C. § 504(c)(1)–(2). In addition to infringement

damages, a plaintiff is entitled to $2,500 to $25,000 per copyright management information

(“CMI”) violation of 17 U.S.C. § 1202. See 17 U.S.C. § 1203(c)(3). For 112 works, with

just one infringer and even a single CMI violation per work, the damages range in this case

is between $364,000 and $19,600,000. But there are more than one downstream infringers,

and there conservatively at least 300 distributions, though discovery may reveal the actual

number to be thousands or tens of thousands.

       Plaintiffs embedded CMI including copyright notices in the metadata of each of the

Photographs (Webster Decl. Ex. 8), and Shutterstock has removed copyright notices and

replaced them with their own copyright notices (ECF 33-3, p. 4) in addition to adding their

logo watermark over Plaintiffs’ Photographs, which is falsified CMI (Complaint ¶ 2).

                                            12
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 13 of 46




Shutterstock distributed these images with falsified CMI to others. Each distribution of

falsified CMI is a separate CMI violation.19 This increases the minimum damages in this

case to at least $1.1 million.

         Shutterstock’s willfulness is clear. They told the Court that “in September 2020,

Shutterstock promptly disabled the identified images from search and licensing.” (ECF 43,

p. 6.) The truth is much worse, but even adopting Shutterstock’s story, it seems difficult to

imagine an outcome other than a finding of willful infringement when Shutterstock’s

general counsel and assistant general counsel opened and read a cease-and-desist letter in

March 2020 (Flaherty Decl. Ex. 5), and then—in their own words—kept copying Plaintiffs’

photographs for searching and licensing until at least September 2020. (ECF 43, p. 6.)

          With this record providing strong evidence of willfulness, this is not a case of

minimums. Infringement is willful if a defendant has recklessly disregarded a copyright,

or if a defendant knew or should have known it infringed a copyrighted work. RCA/Ariola

Intern., Inc. v. Thomas & Grayston Co., 845 F. 2d 773, 779 (8th Cir. 1988). “[A] party may

act recklessly by refusing, as a matter of policy, to even investigate or attempt to determine

whether particular [works] are subject to copyright protections.” Unicolors, Inc. v. Urban

Outfitters, Inc., 853 F.3d 980, 992 (9th Cir. 2017). Knowledge that a use is infringing “may

be inferred from the defendant’s conduct.” N.A.S. Imp., Corp. v. Chenson Enters., Inc., 968

F.2d 250, 252 (2d Cir. 1992).



19
     E.g., In Preston Wood & Associates, LLC v. RZ Enterprises USA, Inc., a judgment awarded CMI
        violation statutory minimums of $2,500 per distribution, totaling $28.7 million for 11
        copyrighted works. No. 16-cv-1427, ECF 188 pp. 4-5 (S.D. Tex. Nov. 8, 2018).
                                                13
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 14 of 46




      Any analysis of proportionality or burden in this action must involve a sober account

of the possible damages at stake. Statutory damages are designed to deter, not simply

compensate. Capitol Records, 692 F. 3d at 908 (“Congress no doubt was aware of the

serious problem posed by online copyright infringement, and the ‘numberless opportunities

for committing the offense,’ when it last revisited the Copyright Act in 1999. To provide a

deterrent against such infringement, Congress amended § 504(c) to increase the minimum

per-work award from $500 to $750, the maximum per-work award from $20,000 to

$30,000, and the maximum per-work award for willful infringement from $100,000 to

$150,000.”).

      In one case in this district involving infringement of 24 copyrighted songs, a jury

awarded statutory damages of $9,250 per work. Capitol Records, Inc. v. Thomas-Rasset,

692 F. 3d 899 (8th Cir. 2012). Applying $9,250 per work to the 112 works Shutterstock

has infringed here, to say nothing of CMI damages, would result in an award exceeding $1

million against Shutterstock. As a sophisticated, commercial IP licensor, Shutterstock is

obviously more culpable than the noncommercial Capitol Records defendant, a mother of

four from Brainerd.

IV.   The discovery requests at issue

      Plaintiffs served discovery requests on Shutterstock on May 12, 2021, making them

originally due on June 11, 2021. (ECF 33-8.) Shutterstock requested a two-week extension,

and on June 25, 2021, Shutterstock served their discovery responses. (ECF 33-1 to 33-3.)

On June 30, 2021, Plaintiffs served a deficiency letter on Shutterstock (ECF 36-3), and

followed up with additional concerns on July 2, 2021 (ECF 36-4). After Shutterstock

                                            14
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 15 of 46




refused to meet and confer on a motion to compel, they finally did so after the pre-motion

conference was set, and did so again on August 12, 2021. As of today, the discovery

window of this case is now 46% over, and Shutterstock has produced just eight pages in

response to Plaintiffs’ requests for production served 103 days ago. (Flaherty Decl. Ex. 1.)

Plaintiffs respectfully ask the Court to order Shutterstock’s compliance with the following

discovery requests as explained below.


       (1)     Interrogatory No. 2:      Identify all persons who were displayed, given
                                         access to, or who received any of the Photographs
                                         from you or anyone working in concert with you.
                                         If you do not know the identity of such persons,
                                         provide as much information as is known, for
                                         example IP addresses or visitor identifiers.

               Shutterstock’s            Defendant repeats and incorporates its General
               Response:                 Objections as if fully set forth herein, and further
                                         objects to this Interrogatory because it is
                                         overbroad, vague as to “persons” and ambiguous
                                         as to the time period. Subject to and without
                                         waiver of the foregoing objections, Defendant
                                         states that it cannot respond to this Interrogatory
                                         because it does not have this information
                                         (including IP addresses or visitor identifiers) in its
                                         possession, custody, or control.

               Deficiency Raised:        June 30, 2021 letter (ECF 36-3), p. 5–6.

               Order to compel           Fully answer interrogatory No. 2.
               should state:

       Plaintiffs seek an order requiring Shutterstock to fully respond to Interrogatory No.

2. Shutterstock’s current response is false, as Shutterstock now admits in the discovery

dispute chart they have at least some information, which they now characterize as an

incomplete subset.

                                              15
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 16 of 46




       First, Shutterstock admits selling and licensing Plaintiffs’ photographs (ECF 43, p.

5), and distributing them to business partners like TinEye and ZCool/HelloRF (ECF 15

¶ 14), but none are listed here. And, Plaintiffs’ photographs appeared in Shutterstock

advertising on the Star Tribune website (ECF 32-24) in what is an obvious distribution, but

that’s not identified here, either.

       Plaintiffs have captured documentation showing that nearly every action on

Shutterstock’s website results in a substantial amount of data being collected by servers

both at Shutterstock and at third-parties they’ve identified as their vendors. (ECF 32-26.)

For example, clicking “preview” on image fires off an HTTP request to the hostname

“api.proxy.analytics.shutterstock.com” with data values including: “eventAction: click,

eventCategory: userInteraction, eventLabel: preview” along with a field “mediaId” which

included a unique ID number Shutterstock assigned to the photograph, along with fields

titled “sessionId,” “visitId,” and “visitorID” fields, the visitor’s IP address, timestamp, and

user ID. (Webster Decl. ¶ 30; ECF 32-26.) This happens whether a person is logged in or

not. (Id.) Visiting the main page for a given photograph on Shutterstock’s website—which

Shutterstock calls the “Asset Detail Page”—sends tracking data to many third-parties,

including Google Analytics. Specifically, timestamp, URL (including unique photo ID

number), IP address, and unique identifier data is sent to Google Analytics. (ECF 32-26.)

       Specifically, Plaintiffs can show visiting a Shutterstock URL with a unique ID

Shutterstock assigned to Plaintiffs’ Photographs fires an action that sends that data to




                                              16
         CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 17 of 46




Google Analytics, (Id.) and that Google Analytics allows viewing and exporting reports of

this data.20

         At the recent meet-and-confer, Shutterstock’s counsel stated she does not know

whether Shutterstock uses Google Analytics. (Flaherty Decl. ¶ 7.) They do. Shutterstock’s

counsel should know this, given that the March 2020 and September 2020 letters demanded

preservation of logs and analytics data (ECF 32-2, p. 4 and ECF 32-7, p. 4), a February 26,

2021 email to Shutterstock’s counsel repeated that demand (ECF 33-3), the parties

specifically agreed to a production format for analytics data (ECF 18, p. 9), Shutterstock

publicly states that “Google provides … analytics software” for them (ECF 32-23),

Plaintiffs’ June 30, 2021 deficiency letter specifically stated Shutterstock uses Google

Analytics and pointed out how many of their employees work in the in analytics (ECF 36-

3), and Mr. Webster’s July 12, 2021 declaration again explained that Shutterstock uses

Google Analytics and included a screenshot demonstrating it. (ECF 32-26.) Shutterstock

also discloses they “collect information as you browse, such as … pages viewed,

information accessed, the Internet Protocol (IP) address used … These technologies are

used in … tracking users’ movements around the site”. (ECF 32-16.)




20
     Because Google Analytics data references unique ID numbers Shutterstock assigned to
       the Photographs in suit, documents reflecting this information are likely also
       responsive to Request for Production No. 1. But Shutterstock refused to comply with
       that request. (ECF 33-2.)
                                             17
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 18 of 46




       In the versions of Plaintiffs’ Photographs which Shutterstock distributed, they added

to the IPTC metadata21 a link which went directly to the webpage on Shutterstock’s website

where Shutterstock offered that particular photograph for sale, e.g.:

 Licensor URL
 https://www.shutterstock.com/image-photo/1851646171?utm_source=iptc&
 utm_medium=googleimages&utm_campaign=image

(Webster Decl. ¶ 10.) Notably, that URL contains Google Analytics ‘campaign

parameters’,22 which tells Shutterstock that someone arrived at the webpage from the URL

in the metadata (“utm_source=iptc”). Shutterstock’s under-oath claim that they don’t have

information regarding who they’ve given access or displayed Plaintiffs’ photographs to is

simply not credible when they’ve designed their systems to track this level of detail.

       Shutterstock’s counsel’s claim that this data “is of minimal priority as a business

matter” isn’t a suggestion that they don’t possess this information, nor does it establish

burden. But it also contradicts her client’s statements. Shutterstock boasts to investors

about having a “rich database” with “customer behavioral data,” stating that “[w]e obtain

a high volume of data generated from these user searches and content downloads,” and that

“[w]e have compiled a vast amount of data relating to the content in our collection”.23

Shutterstock uses that customer behavior data to generate insights on performance.24

Shutterstock’s investor report, https://content.shutterstock.com/investor-report/, includes


21
   The CMI involved in this case was contained in industry standard EXIF and IPTC metadata. See
      Complaint ¶¶ 32–42.
22
   “Collect campaign data with custom URLs,” https://support.google.com/analytics/answer/1033863
      (last visited Aug. 20, 2021).
23
   2020 Annual Report and 10-K, supra.
24
    Id.; “The Art & Science of Visual Search,” AI Business TV, https://www.youtube.com/
      watch?v=68bjbrsDbZc (last visited Aug. 19, 2021).
                                              18
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 19 of 46




an animated map showing geographically where specific images were downloaded and

when. (Webster Decl. Ex. 5.) When prioritizing their product development roadmap,

Shutterstock uses “visitor level analytics” data. (Webster Decl. Ex. 21 at 12:00 (Tr. at Ex.

22 at p. 6).) The time period is not ambiguous, as Shutterstock knows the date it

commenced infringement with respect to each of the Photographs.

       Finally, this information is highly relevant to Plaintiffs’ claims, as it is information

regarding Shutterstock’s torts: the identities of those who were displayed, given access to,

or received Plaintiffs’ copyrighted photos (ECF 1, pp. 62-65) and as a result, also those

whom Shutterstock distributed CMI that Shutterstock altered, removed, or falsified. (ECF

1, pp. 63-64). In other words, this information could reveal how many times they

distributed the works, when they distributed the works, when they ceased infringement, to

whom they distributed the works, and so on. Other courts have held Google Analytics data

is discoverable. E.g., Am. Broadcasting Cos. v. Aereo, Inc., No. CV-12-80300-RMW, 2013

WL 1508894, at *4 (N.D. Cal. Apr. 10, 2013) (denying motion to quash subpoena for

Google Analytics data in copyright case); Skyline Steel, LLC v. PilePro, LLC, 101 F. Supp.

3d 394, 407 (S.D.N.Y. 2015) (noting that Google Analytics data is discoverable, but there

Google Analytics was inadvertently disabled shortly before infringement commenced);

Grasshopper House, LLC v. Clean & Sober Media LLC, 394 F. Supp. 3d 1073, 1088 (C.D.

Cal. 2019) (identifying trial exhibits that used Google Analytics data).

       Shutterstock’s counsel was asked at the meet-and-confer to substantiate the claimed

burden in time or dollars, and she said her client’s response was: “ugh, you know, this is



                                              19
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 20 of 46




going to be so much work.” (Flaherty Decl. ¶ 8.) That’s not sufficient. Shutterstock should

be ordered to fully respond to this interrogatory.25

          (2)      Request for                  Produce all copies or versions of the Photographs,
                   Production No. 2:            including without limitation any original uploads,
                                                resized versions, thumbnails, final versions,
                                                website versions, downloadable versions,
                                                distributed versions, or similar.

                   Shutterstock’s               Defendant repeats and incorporates its General
                   Response:                    Objections as if fully set forth herein, and further
                                                objects to this Request because it is overbroad,
                                                vague and ambiguous, and unduly burdensome.
                                                Subject to and without waiver of the foregoing
                                                objections, Defendant states that residual
                                                thumbnails (small, low-resolution versions of
                                                images for demonstration purposes) are normally
                                                available for reference in Defendant's internal
                                                system, but were removed after Plaintiffs'
                                                insistence that all images be removed from
                                                accessibility via any means, including accessible
                                                via reverse-image search, so they cannot be
                                                produced. Defendant further objects that it is
                                                unduly burdensome to produce the original
                                                images which are stored in Defendant's deep
                                                servers.

                   Deficiency Raised:           June 30, 2021 letter (ECF 36-3), p. 18–21

                   Order to compel              Produce responsive documents,                  including
                   should state:                specifically all original images.

          Plaintiffs request the Court order Shutterstock to fully comply with this request for

production, including by producing every version of the Photographs in Shutterstock’s


25
     Interrogatory 2 seeks only an answer to its question, not necessarily all raw analytics data itself
        (which is responsive to Request for Production No. 1, which Shutterstock refuses to respond to).
        Shutterstock could, however, include in its answer to Interrogatory 2 an identification of that data
        pursuant to Fed. R. Civ. P. 33(d).
                                                     20
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 21 of 46




possession, custody, or control—especially the original photographs. This is the most

important discovery request relating to Plaintiffs’ CMI claims.

       When Plaintiffs originally created the Photographs in suit, they added industry-

standard EXIF and IPTC metadata including titles, descriptions, and keywords, along with

CMI including contact information and copyright notices. (ECF 1 ¶¶ 28–45.) For example,

when Mr. Webster published one of the Photographs in suit, he added, among other things,

the following metadata:

 Description      A golden eagle watches over Allouez Bay of Lake Superior at Wisconsin
                  Point, Superior, Wisconsin.
 Artist           Tony Webster
 Copyright Notice © 2019 Tony Webster
 Source           Copyright (c) 2019 Tony Webster
 Web Statement    https://tonywebster.com/
 Instructions     Copyright © 2019 Tony Webster. All rights reserved. (Contact: +1 (202)
                  930-9200, tony@tonywebster.com, www.tonywebster.com)
 Usage Terms      Copyright (c) 2019 Tony Webster. All rights reserved.

(Webster Decl. Ex. 8.)

       This metadata constitutes “standard technical measures” under 17 U.S.C.

§ 512(i)(2). See Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 615 (9th Cir.

2018) (“One can imagine a digital version of the old c in a circle (©) automatically

triggering the uploading software to exclude material so marked by the copyright owner.”).

Shutterstock loses its safe harbor if it “interfere[d] with standard technical measures.” 17

U.S.C. § 512(i)(1)(B); Gardner v. CafePress Inc., 2014 WL 794216, at *6 (S.D. Cal. Feb.

26, 2014).

       Most professional digital cameras write artist and copyright information to the raw

file at the time of capture and most photography editing software reads and writes this same

                                            21
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 22 of 46




data. (Webster Decl. ¶ 6.) According to an industry survey, 95% of photographers and 84%

of photo suppliers said “documentation of rights” was a medium or high-relevance business

purpose for using the specific fields of CMI metadata at issue in this case. (Webster Decl.

Ex. 10.) And Shutterstock themselves specifically cited licensing, copyright, ownership,

and credit line information as something that photograph metadata provides. (Webster

Decl. Ex. 11.)

       As Shutterstock’s top in-house intellectual property lawyer described, a “way to

protect your images is to add your copyright information to the metadata. While

unauthorized users of your images could scrub this information out of the metadata, many

might not. If you regularly license your images, this can help you cross-reference and

confirm any misuse of your images.” (Webster Decl. Ex. 18.)

       Plaintiffs can show Shutterstock placed their own CMI – including in the very same

metadata fields – into versions of the Photographs in suit:

 Copyright Notice Copyright (c) 2020 Shutterstock. No use without permission.
 Source           Shutterstock
 Web Statement    https://www.shutterstock.com/license?utm_source=iptc
                  &utm medium=googleimages&utm campaign=webstatement

(Webster Decl. ¶ 10.)

       Plaintiffs can also show that Shutterstock ingested and extracted some of the

metadata which Plaintiffs added to the original Photographs, because the image

descriptions on Shutterstock’s website are exactly as Plaintiffs wrote them and embedded

them within their image files:




                                            22
CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 23 of 46
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 24 of 46




pretextual, as if those files do contain, e.g., “Copyright (c) 2019 Tony Webster,” and

Shutterstock when making copies deleted that data and overwrote it with “Copyright (c)

2019 Shutterstock,” it would be evidence: (1) showing both actual knowledge and non-

accommodation and interference with standard technical measures, foreclosing on a

DMCA safe harbor defense; (2) showing willful copyright infringement; and (3) showing

removal and falsification of CMI by Shutterstock.

         Forced to infer what “deep servers” means, Plaintiffs have evidence that

Shutterstock stored variants of the Photographs on Amazon Web Services’ (“AWS”)

Simple Storage Service (“S3”), (Webster Decl. Ex. 13), and believe Shutterstock might be

referring to an S3 storage class26 called “S3 Glacier” or “S3 Glacier Deep Archive.” (A

thorough explanation is at ECF 36-3, pp. 18–21.) Plaintiffs asked Shutterstock to clarify,

but 54 days later, they have not done so. (Id.) Whatever “deep servers” means, these types

of storage solutions are for companies who do not wish to invest in hardware infrastructure

but need to have long-term storage of files, usually for legal and compliance reasons. (Id.)

In exchange for a reduced monthly storage rate, AWS charges more money when files are

retrieved. (Id.) But, if “deep servers” does mean AWS’s Glacier offerings, Plaintiffs

calculated what the likely cost would be for Shutterstock to retrieve these files at AWS’s

advertised market rates, and the cost was less than two dollars. (Id.) 54 days have passed

since Plaintiffs provided this calculation to Shutterstock, and they have not contested it or

provided any alternative quantification of burden. If Shutterstock is storing responsive data


26
     Amazon S3 Storage Classes, https://aws.amazon.com/s3/storage-classes/ (last visited Aug. 19,
       2021).
                                                24
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 25 of 46




in an AWS S3 Glacier or Glacier Deep Archive storage class—or something similar,

whatever “deep servers” means—Shutterstock elected to use the file storage systems they

selected or designed, and thus Shutterstock cannot claim burden for their systems working

as they intended.

       Shutterstock wrote in the discovery dispute chart that “Shutterstock believes that

providing the information about the metadata that was attached to the photographs, as

opposed to providing the originals of the photographs, would be more straightforward and

productive.” First, “information about the metadata” is not the metadata, and sounds like

a set-up for more gamesmanship. And even if it’s not, Shutterstock’s proposal would have

them retrieving the files anyway—while still not providing the files to Plaintiffs—showing

their argument of burden is feigned. But that much is already clear, as Shutterstock stated

in their Answer (ECF 15, ¶ 4) that “Defendant denies that there was any copyright notice

or other copyright management information (“CMI”) present in the uploaded photographs

that identified either Tony Webster or Itasca Images, LLC as the owner.” If Shutterstock

is contending it is burdensome to retrieve the very files that would have provided the factual

basis for Shutterstock making this denial in their Answer, two options spring to mind: either

Shutterstock didn’t retrieve the files and made that statement without knowing the facts, or

Shutterstock has retrieved the files, showing their burden argument was a fiction.

       Shutterstock’s comments in the discovery dispute chart are self-contradictory.

Shutterstock simultaneously states that “Shutterstock never had any objection to producing

this material in native form” (false) before in the very next sentence providing objections

to producing it. Shutterstock made exceptionally clear in the first meet-and-confer on July

                                             25
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 26 of 46




23, 2021 that they would not agree to produce the original photographs, and nothing has

changed. Shutterstock’s comments about visual watermarks are a distraction.

       This request is plainly relevant to all of Plaintiffs’ claims. The request seeks the very

subject of this lawsuit: the Photographs. The Photographs Plaintiffs created and

copyrighted; and the Photographs Shutterstock infringed. Each copy of a Photograph is a

violation of Plaintiffs’ rights. 17 U.S.C. § 106(1). Copies from which Shutterstock accessed

or stripped Plaintiffs’ metadata are relevant, as are copies made prior to Shutterstock’s

stripping of Plaintiffs’ metadata. So too are copies that Shutterstock distributed with false

CMI in violation of 17 U.S.C. § 1202(a)-(b). (ECF 1, pp. 63-64.) Shutterstock should be

ordered to produce documents responsive to this request, including the original

photographs with all metadata intact.


       (3)     Request for               Produce all Contracts between Shutterstock and
               Production No. 17:        Idée Inc., d/b/a TinEye.

               Shutterstock’s            Defendant repeats and incorporates its General
               Response:                 Objections as if fully set forth herein, and further
                                         objects to this Request because it is vague and
                                         ambiguous as to the time period, unduly
                                         burdensome, and seeks confidential information.
                                         Subject to and without waiver of the foregoing
                                         objections, Defendant requests that Plaintiffs
                                         explain the relevance of this Request before
                                         responding.

               Deficiency Raised:        June 30, 2021 letter (ECF 36-3), p. 29-30

               Order to compel           Produce responsive contracts.
               should state:




                                              26
CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 27 of 46
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 28 of 46




DMCA designated agent opened and read on March 9, 2020 and September 22, 2020,

respectively (Flaherty Decl. Exs. 5, 9), and is identified in the Complaint, Ex. A, p. 3.

       Shutterstock’s demand for the relevance to be explained to them is feigned. The

Complaint, under the heading “Shutterstock entered into a partnership with TinEye to

direct searches for Plaintiffs’ Photographs directly to Shutterstock” clearly establishes

relevance. (Complaint ¶ 274–285.) Shutterstock admitted in their Answer, at ¶ 14, that

“TinEye is a Shutterstock affiliate” and that “TinEye has access to Defendant’s API to run

its reverse image technology on Defendant’s platform.” Shutterstock has admittedly

distributed Plaintiffs’ images to TinEye via Shutterstock’s API, and now seeks to hide the

agreement(s) under which Shutterstock made that very distribution, and under which

Shutterstock runs these attention-stealing advertisements.

       Plaintiffs have documented that nearly all the photographs in suit are displayed on

the TinEye website with Shutterstock’s logo. This is therefore clearly copying and

distribution, and Plaintiffs are entitled to review the contractual agreement between the

companies. This request is relevant because it involves contractual agreement(s) which

facilitated distribution and Plaintiffs own the right to copy, make derivative works, and

distribute the Photographs. See 17 U.S.C. § 106(1)-(3).

       Shutterstock’s offer in the discovery chart to produce what it calls its “standard”

agreement—while admitting their agreement with TinEye was “specially-negotiated”—is

obviously not sufficient. Shutterstock has failed to substantiate any burden. Shutterstock

should be ordered to produce documents responsive to this request.



                                             28
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 29 of 46




       (4)     Request for             Produce all Contracts between Shutterstock and
               Production No. 18:      ZCool d/b/a HelloRF.

               Response:               Defendant repeats and incorporates its General
                                       Objections as if fully set forth herein, and further
                                       objects to this Request because it is overbroad,
                                       vague and ambiguous as to the time period, unduly
                                       burdensome, and seeks confidential information
                                       that bears no demonstrated relationship to the
                                       claims in this action and thus is a fishing
                                       expedition. Accordingly, Shutterstock will not
                                       produce documents in response to this Request.

               Deficiency Raised:      June 30, 2021 letter (ECF 36-3), p. 30-31.

               Order to compel         Produce responsive contracts.
               should state:

       Shutterstock’s contention that their contracts with ZCool/HelloRF “bears no

demonstrated relationship to the claims in this action and thus is a fishing expedition” is

incredible. Shutterstock distributed many of Plaintiffs’ Photographs to ZCool/HelloRF,

and ZCool/HelloRF copied and displayed those photographs with Shutterstock’s logo

watermark on top of them, and ZCool/HelloRF offered them for resale on their website.

(Complaint ¶¶ 326–339.) ZCool/HelloRF uses photo ID numbers, and those numbers are

an exact match to Shutterstock’s ID numbers. (Compl Ex. F.) In fact, Plaintiffs’

photographs—which Shutterstock stamped with their logo—were still being offered for

sale by HelloRF as of this month. (E.g., Webster Decl. Ex. 12.)

       Shutterstock’s answer states “Defendant has certain business relationships with …

ZCool.” (Answer ¶ 14.) Shutterstock wrote in the discovery chart that “Shutterstock did


                                            29
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 30 of 46




not ‘send’ the photographs to ZCool any more than they did with respect to any other

reseller. Shutterstock does not believe that any contract that Shutterstock has with resellers

is relevant.” This is illogical: Shutterstock admits HelloRF is a reseller and implicitly

admits they sent the photographs to resellers. That is distribution in violation of Plaintiffs’

exclusive rights. JPG image files of Plaintiffs’ Photographs—stamped with Shutterstock’s

logo on top—are being served from HelloRF’s server as of this week. (Webster Decl. Ex.

31.) This scheme is described in the Complaint under the heading “Shutterstock provided

the Photographs to a company in China who offered them for as little as 29 cents each.”

(Compl. ¶¶ 326–339, 425, 475.)

       Filed with this motion is a declaration from another victim, in that case a legitimate

Shutterstock Contributor who ended their relationship with Shutterstock, but Shutterstock

continued to wrongly distribute their photographs through HelloRF over year later. (Lowe

Decl. ¶ 13–16, Exs. 6–7.)

       The contract facilitating this distribution is obviously relevant, including for the

same reasons as the TinEye contracts discussed above. Shutterstock should be ordered to

produce it.


       (5)     Request for              Produce all Documents regarding Assets
               Production No. 22:       continuing to be displayed after a Shutterstock
                                        Contributor’s account is terminated, including
                                        without limitation any change requests, bug
                                        reports, issue tickets, technical communications,
                                        and commit messages.

               and No. 23:              Produce all Documents regarding change requests,
                                        bug or defect reports, improvements, or fixes to
                                        the Shutterstock Website relating to Assets

                                              30
CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 31 of 46
CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 32 of 46
CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 33 of 46
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 34 of 46




is not obligated to comply with improper notices, much less ones it did not receive)”

(emphasis added). To be clear, there were not different March 2020 letters; there was a

single March 2020 letter sent via multiple means. (ECF 32–1 to 32–4.)

           Shutterstock carried on with this dishonesty for months. In Shutterstock’s portion of

the Rule 26(f) report, Shutterstock wrote “Shutterstock did not receive such letters or any

sort of notice regarding the images at issue at that time [March 2020].” (ECF 18 p. 3

(emphasis added).) Shutterstock needlessly forced Plaintiffs to burn discovery requests,

stating in response to one of them on June 25, 2021: “Corporation Service Company …

sent a notice via email in March 2020, but [Shutterstock] avers that it was not received at

that time by Defendant. This was due in part to the email message being sent to

Shutterstock’s spam folder…” (ECF 33-3, p. 6 (emphasis added).)

           Attorney Patel’s employment relationship with Shutterstock suddenly recently

ended, just weeks after she signed Shutterstock’s interrogatory responses under penalty of

perjury. But at no time has Shutterstock come clean about their false statements to the

tribunal or Plaintiffs’ counsel. Rather, Plaintiffs discovered the ruse when CSC complied

with the subpoena on August 13, 2021.

           Shutterstock cannot credibly claim that in September 2020—six months after

Plaintiffs’ first round of letters which Shutterstock can no longer dispute receipt of—and

   months after Shutterstock terminated the Shutterstock Contributors they sourced those

111 Photographs from                                 —that they lacked either red flag or actual

knowledge, nor that they expeditiously removed the material after receipt of Plaintiffs’

letters.

                                                34
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 35 of 46




       As Shutterstock’s DMCA safe harbor defense has fallen apart, Shutterstock has

shifted to a brand-new defense, which they have designated confidential:




                                                                                  ” (ECF 36.)

       There’s evidence that 111 of 112 Photographs in suit remained displayed and

offered for sale and distribution at least   months after Shutterstock says they terminated

the Shutterstock Contributor they sourced those Photographs from; and that for at least

some of the Photographs, that continued to May 2021, some          months after Shutterstock

terminated the Contributor. (Webster Decl. Ex 32 (showing Shutterstock offering to sell

Plaintiffs’ photographs Shutterstock sourced from Contributor Perfect Photo in May

2021).)

       Shutterstock is attempting to explain away a two-year period of time in which they

continued to display and offer to sell images they knew had been infringed as being a

“                ” with their website or systems. Shutterstock does not contend that the

“               ” is limited to the particular Photographs in suit, but Shutterstock improperly

seeks to limit its compliance with this document request to the Photographs in suit.

       To be clear: Plaintiffs agree there’s a widespread problem on Shutterstock’s website

which results in images that should have been taken down continuing to be displayed,

distributed, and offered for sale—be it for copyright infringement reasons, or because a

legitimate Shutterstock Contributor wanted to stop doing business with Shutterstock. The

problem seemed to go away in late May or early June of this year, after Plaintiffs notified

                                              35
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 36 of 46




Shutterstock they found some of the same Photographs in suit and even more photographs

beyond that still displayed and offered for sale on Shutterstock’s website, and all sourced

from the same Shutterstock Contributors they terminated in 2019. (Webster Decl. ¶ 29 and

Ex. 32.) But this issue is not just limited to these Photographs or these Shutterstock

Contributors. Shutterstock’s counsel agreed with that at the August 12, 2021 meet-and-

confer. In May 2020, Shutterstock reduced the cut of sales they pay their Contributors, and

many left in frustration. (Lowe Decl. ¶ 2.) Filed with this motion is a declaration from one

such former Shutterstock Contributor, who describes terminating his relationship with

Shutterstock in May 2020, only to find his images still online at a Shutterstock distributor

in December 2020. (Id. ¶ 4–8 and Exs. 2–8.) He tried to log in to Shutterstock’s website,

but as expected, it said his account was terminated. (Id.) Nevertheless, Shutterstock was

still displaying and offering to sell his photographs in May 2021, and his photographs were

as of the past week still being offered for sale at Shutterstock distributor HelloRF. (Id. ¶

10–16.) And Plaintiffs observed that simply browsing the Shutterstock website as a

customer resulted in running into images being displayed and offered for sale that seemed

to be missing Shutterstock Contributor information in May 2021. (Webster Decl. ¶ 29.)

       It remains to be proven whether this problem was a mistake, or the knowing design

of Shutterstock’s systems. In the words of Shutterstock’s counsel, it’s the “big mystery.”

But it need not be. Discovery into when Shutterstock discovered this issue and

Shutterstock’s work or lack of work into fixing this purported “                ” are highly

relevant: they are claiming it’s the reason for their continued display of the Photographs in



                                             36
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 37 of 46




suit. The civil rules do not allow Shutterstock to put forth a defense and withhold

documents that would undercut that defense.

          Multiple Shutterstock employees have stated that Shutterstock uses the issue-and-

project tracking software Jira, and the case-management software Salesforce. (Webster

Decl. Ex. 15.) Shutterstock’s Contributor Care Team Lead “Create[s] and monitor[s] Bug

Index by collecting bug info from reported cases, logging bug reports in JIRA, and

following through with appropriate tech teams on resolving and/or prioritizing” and

“[m]anage[s] escalated cases via SalesForce regarding Account Maintenance, Bugs/Tech

Issues,     Compliance/Legal,     Fraud,   Earnings/Payments,    Portfolio,   Review,   and

Upload/Submit.” (Id., p. 1) Another employee “[m]anaged and maintained a JIRA

board/tasks, coordinated with other team leads to distribute and prioritize work,” (Id., p.

6), and yet another employee “[u]sed Jira bug management system for managing bugs” and

declared that the “Xray Test Management tool [] can be widely used across teams in the

organization.” (Id., p. 10). Shutterstock’s Product Marketing Manager of Platform

Solutions said of her typical day at Shutterstock: “I have to stay on top of all the ongoing

launches and projects. So I use Jira. There’s ticket management, project management,

prioritization, that might happen on a day to day basis.” (Webster Decl. Ex. 21 at 19:38

(Tr. at Ex. 22, p. 9).)

          By default, Jira contains fields to define the summary of a bug or issue report, a

“detailed description of the issue,” the priority level set on software developers resolving

it, the component tasks and sub-tasks necessary to resolve the issue, the timestamp of when

the issue was created, notes and comments added by project managers or software

                                              37
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 38 of 46




developers, and can track the amount of time spent on resolving the issue. (Webster Decl.

Ex. 14.) Xray Test Management allows developers to “identify bugs sooner and reduce the

costs of finding them at a later stage” so “you’ll never deliver broken or untested code

again”.28

         Any Jira ticket or similar documentation showing that Shutterstock knew about this

purported “                ” in, e.g., 2019 or 2020 but did nothing to fix it until May 2021—

three months after this lawsuit was filed and 14 months after Plaintiffs’ cease-and-desist

letter—is directly relevant to red-flag knowledge and willfulness. If Shutterstock is going

to attempt to explain away its conduct as mistake, Plaintiffs deserve the opportunity show

when they knew, who knew, what they did to fix or not fix it, or that it wasn’t actually a

mistake.

         Shutterstock’s response should not be limited to the Photographs in suit because the

programming and behavior of Shutterstock’s website is not limited to the Photographs in

suit. Plaintiffs have documented that Shutterstock continued displaying at least thousands

of images associated with apparently terminated Shutterstock Contributors, including

images not belonging to Plaintiffs and including Contributors with no involvement with

Plaintiffs’ Photographs. (Webster Decl. ¶ 29; Lowe Decl.) Whatever purported change

Shutterstock made in May–June 2021 was not applied solely to Plaintiffs’ Photographs,




28
     “Xray Test Management App – Quick demo,” https://www.youtube.com/watch?v=uKZng5ZmtJM
        (last visited Aug. 20, 2021).
                                              38
         CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 39 of 46




but rather Shutterstock’s website generally. These requests are relevant to Shutterstock’s

new “                ” defense, knowledge, and willfulness.29

        Shutterstock should be ordered to produce documents responsive to these requests

without limiting that production to the Photographs in suit.


        (6)     Request for              Produce all Documents regarding any criteria
                Production No. 24:       considered by Shutterstock when approving any
                                         Asset.

                Shutterstock’s           Defendant repeats and incorporates its General
                Response:                Objections as if fully set forth herein, and further
                                         objects to this Request because it is overbroad.
                                         Subject to and without waiver of the foregoing
                                         objections, Defendant will produce documents
                                         arguably related to intellectual property aspects of
                                         any review that may have been applied to assets
                                         such as the Photographs at issue in this lawsuit.

                Deficiency Raised:       July 2, 2021 email (ECF 36-4).

                Order to compel          Produce responsive documents without limitation
                should state:            to intellectual property review.

        As discussed supra, Shutterstock reviews the images they source from Shutterstock

Contributors, and only images which meet their criteria are accepted. Shutterstock seeks to

limit their production solely to “intellectual property aspects,” likely because they know

the full extent of their curatorial review will establish that the infringement was not “by


29
     Shutterstock’s comments in the discovery dispute chart about “low-resolution
      thumbnails” being “not actionable” is a distraction. This motion is not the appropriate
      place for Shutterstock to ask for a holding that an infringer’s resizing of images
      immunizes them from liability, nor that when an infringer places their corporate logo
      on images they copied, it immunizes them from suit. In any event, the images
      Shutterstock copied, displayed, and distributed were big enough to fill a 65-inch TV.
      (Webster Decl. Ex. 25.) No one’s thumb is 65 inches across.
                                              39
          CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 40 of 46




reason of the storage at the direction of a user,” 17 U.S.C. § 512(c)(1), and that Shutterstock

“has the right and ability to control such activity,” § 512(c)(1)(B).

          Shutterstock’s proposal to produce only IP review-related documents is improper.

The non-IP review documents show that Shutterstock lacks the DMCA Safe Harbor.

Shutterstock’s proposal to produce only IP review-related documents allows it to produce

only documents helpful for its purported defense, see 17 U.S.C. § 512(m),30 while

withholding similar documents—the non-IP review ones—that harm its purported defense.

See Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F. 3d 1045, 1056-57 (9th Cir.

2017) (where moderators manually review reviewed user-submitted photographs for

substance, safe-harbor may be precluded); UMG Recordings, 718 F.3d at 1020; accord

Capitol Records, LLC v. Vimeo, LLC, 972 F. Supp. 2d 537, 518-19 (S.D.N.Y. 2013)

(posting of others’ materials by defendants’ own employees precluded summary judgment

grant of safe harbor). Where a service provider acts as an active gatekeeper or curator, that

defendant does not add material “initiated entirely at the volition of [its] users,” and is not

entitled to the safe harbor. UMG Recordings v. Shelter Capital Partners LLC, 718 F.3d

1006, 1021 (9th Cir. 2013). Information is relevant even if bad for Shutterstock.

          Shutterstock tells their investors, “we review the value and integrity of all content

with proprietary AI technology and expert human mediation,” (Webster Decl. Ex. 27 at

00:16 (Tr. at Ex. 28)), and says their curatorial review involves “customer satisfaction as a




30
     The DMCA provides that no liability will arise from “a service provider monitoring its service or
        affirmatively seeking facts indicating infringing activity.” 17 U.S.C. § 512(m).
                                                   40
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 41 of 46




principal theme”31 as images are “vetted through [Shutterstock’s] proprietary technology

and by a specialized team of reviewers to ensure that it meets [their] standards of quality

and licensability”.32

       A company like Shutterstock—who curates its commercial stock photography

collection on a photograph-by-photograph basis, measuring every individual submission

against its own bespoke rules—is exercising its own discretion, not acting at the direction

of its users. As Shutterstock described its role: “[W]e are the primary obligor in the

arrangement, have control in establishing the product’s price, perform a detailed review of

the digital imagery before accepting it into our collection to ensure it is of high quality

before it may be purchased by our customers, can reject contributor’s images in our sole

discretion, and have credit risk”.33

       Shutterstock has said in this litigation that they are a “passive platform” (ECF 33-

4) without the “obligation to police” (ECF 18, p. 3) or “monitor its service,” (ECF 15, p.

8) and that Shutterstock is just an “intermediary” (ECF 33-1, p. 11) and “is a completely

neutral party” (Id.). During the meet-and-confer process for this motion, Shutterstock’s

attorney said, “robots run this thing,” (Flaherty Decl. ¶ 8), which contradicts Shutterstock’s

Content Review Manager, who said: “[N]o, we don’t have any robots that are doing review.

All review is being done by human beings. So human beings are looking at these images

and they're making determinations on these images.” (Webster Decl. Ex. 23 at 53:50 (Tr.

31
    “How is content reviewed?” https://support.submit.shutterstock.com/s/article/How-is-content-
      reviewed (last visited Aug. 20, 2021).
32
   2020 Annual Report, supra.
33
   Shutterstock’s 2015 SEC 10-K filing, https://investor.shutterstock.com/node/7026/html (last visited
      Aug. 19, 2021).
                                                 41
       CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 42 of 46




at Ex. 24 p. 20)). That statement also might be offensive to the Shutterstock Reviewers

who every day “review approximately 2,000 images” in accordance with Shutterstock’s

“internal detailed content guidelines” and “stay[] up to date on Shutterstock’s content

standards.” (Flaherty Decl. Ex. 2, Call Compl. ¶ 13.)

       Shutterstock’s reviewers are not just trained on technical or IP issues, but also

whether to accept images based on subjective artistic standards (Webster Decl. Ex. 24, p.

9, Tr. at 23:29 (“Now, composition can be one of our more subjective rejection reasons.

So when we instruct reviewers on using this rejection reason, we try to be as clear as

possible for when they can use this.”)) Plaintiffs have discovered a website titled “Content

Review Guidelines,” https://reviewerguidelines.shutterstock.com/, but it appears to require

a Shutterstock employee account to login.

       These requests are relevant because they contradict Shutterstock’s claim to be a

“passive platform,” and the responsive documents would show both “the right and ability

to control such activity” (17 U.S.C. § 512(c)(1)(B)) and that Shutterstock’s infringement

is not “at the direction of the user” (§ 512(c)(1)). Shutterstock has admitted to doing a

“duplicate image review that usually identifies duplicative content” (ECF 33-3, p. 10), and

stated they

                                                  (ECF 36). That process can generate “red

flag knowledge.” Plaintiffs have discovered Shutterstock’s review process involves a

URLs like <https://review.shutterstock.com/queues/illustration#notes_duplicates>, which

implies the review process includes taking “notes” regarding “duplicate[]” images.

(Webster Decl. Ex. 6.)

                                            42
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 43 of 46




          These requests are further relevant because the instructions and standards were used

by Shutterstock in deciding whether to engage in actions which violate Plaintiffs’ exclusive

rights (e.g., copying, distribution). Shutterstock’s “review process is designed to ensure

that every image is appropriately licensed for its intended use”34 so a process that wrongly

determined Shutterstock could license Plaintiffs’ photographs is clearly relevant. At the

meet-and-confer, Shutterstock’s counsel didn’t quantify any purported burden.

Shutterstock should be ordered to produce documents responsive to this request without

limiting that production to the documents “related to intellectual property aspects of any

review.”


          (7)      Request for            Produce all Documents regarding differences in
                   Production No. 26:     the rate of fraud or copyright infringement
                                          associated with particular countries or geographic
                                          regions.

                   Shutterstock’s         Defendant repeats and incorporates its General
                   Response:              Objections as if fully set forth herein, and further
                                          objects to this Request because it is vague,
                                          overbroad, and unduly burdensome, including in
                                          that it calls for documents that are not in its
                                          possession, custody, or control. Subject to and
                                          without waiver of the foregoing objections,
                                          Defendant states that it has no documents
                                          responsive to this Request.

                   Deficiency Raised:     July 2, 2021 email (ECF 36-4).

                   Order to compel        Produce responsive documents.
                   should state:




34
     Shutterstock’s S-1 filing, supra.
                                               43
        CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 44 of 46




        Shutterstock claimed they have no documents responsive to Request for Production

No. 26, a claim they repeated in a representation they made to the Court at the conference

preceding this motion. It’s plainly false (like their denials of receiving the March 2020

letter). Shutterstock’s website contradicts this denial, stating: “Contributors from certain

countries have to wait 90 days before they are eligible for payment” or if “your

Shutterstock contributor account has been flagged by our system as originating from a

high-fraud area.” (Webster Decl. Ex. 1 (emphases added).) A Shutterstock representative

explained this “is a business decision that protects all of our rights and interests.” (Webster

Decl. Ex. 4, p. 8.)

        Shutterstock’s founder Jon Oringer, who was CEO until last year and remains

Executive Chairman, stated: “Any high fraud countries will have to submit their portfolio

before we accept. We won't accept any of these high fraud rate countries without prior

review of their portfolio … Accounts from certain parts of the world will have to try a little

harder and submit a little more proof to get an account here.” (Webster Decl. Ex. 3, pp. 3–

4, 5, 8; Webster Decl. Ex. 2.) “[W]e have received criticism for watching certain countries

carefully … We need to be able to have some sort of document with their name on it … it

keeps happening in a few countries … over and over”, said this Shutterstock executive.

(Id.)

        Shutterstock had a policy to verify Contributor identity documents (Webster Decl.

Ex. 16) but recently decided to not do so (“A few years ago, Shutterstock was taking, for

example, IDs, because we wanted to verify that the people who are giving us content were



                                              44
           CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 45 of 46




real people and, you know, to deter fraud and things like that. And then we realized, well,

do we really need all of that data?”, Webster Decl. Ex. 20, p. 5).

          Shutterstock has said they sourced the Photographs in suit from Shutterstock

Contributors in Russia and Bangladesh. (ECF 15, 18.) Information sought by this request

is relevant to Plaintiffs showing that Shutterstock knew it could not reasonably rely on the

representations of these Shutterstock Contributors, including in part because of indicia of

fraud and copyright infringement both associated with those Contributors and those

countries. This request is relevant to showing that Shutterstock had “red flag knowledge”

under the DMCA, and further to showing willfulness of Shutterstock’s infringement.

          The Court should specifically find that Shutterstock’s claim that they have no

documents responsive to Request for Production No. 26 is plainly false and then order

Shutterstock to produce responsive documents.

                                           CONCLUSION

          As Shutterstock’s executive chairman said: “We’ve sold more images than anybody

on this planet”.35 Shutterstock is the perhaps the most sophisticated IP licensor in the world,

but is downplaying their capabilities to dodge their discovery obligations and in a

continuation of Shutterstock’s complete disregard for the rule of law. Plaintiffs respectfully

request the Court grant Plaintiffs’ motion and order Shutterstock to comply with Plaintiffs’

discovery requests.




35
     The Art & Science of Visual Search, supra, at 02:15.
                                                   45
     CASE 0:21-cv-00287-JRT-DTS Doc. 54 Filed 08/23/21 Page 46 of 46




Dated: August 23, 2021             TAFT STETTINIUS & HOLLISTER LLP
                                   By: s/ Scott M. Flaherty
                                          Scott M. Flaherty (#388354)
                                          Jordan L. Weber     (#396769)
                                          O. Joseph Balthazor (#399093)
                                   2200 IDS Center
                                   80 South Eighth Street
                                   Minneapolis, MN 55402-2157
                                   Telephone: (612) 977-8400
                                   Fax:          (612) 977-8640
                                   Emails:       sflaherty@taftlaw.com
                                                 jweber@taftlaw.com
                                                 obalthazor@taftlaw.com
                                   ATTORNEYS FOR PLAINTIFFS
                                   ITASCA IMAGES, LLC
                                   AND TONY WEBSTER




                                   46
